Citation Nr: 1507926	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-32 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic (PTSD) stress disorder.  

2.  Entitlement to service connection for arthralgia of the hands, bilaterally. 

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to an initial rating in excess of 10 percent prior to August 19, 2010, and in excess of 30 percent thereafter, for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In March 2013 the Veteran testified at a Board videoconference hearing and a copy of that transcript is of record.  

In May 2013 the Veteran submitted additional evidence with a waiver of initial RO consideration.  

A review of the Veteran's Veterans Benefits Management System (file) reveals his Social Security Administration (SSA) records.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated July 2011 to August 2012 and the March 2013 Board hearing transcript.  

The issues of entitlement to service connection for a bilateral hand disability, entitlement to service connection for a low back disability, and entitlement to a higher initial rating for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to April 16, 2013, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity; he had GAF scores of 54, 55, 57 and 68.  

2.  Since April 16, 2013, with reasonable doubt resolved in favor of the Veteran, his symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to April 16, 2013, the criteria for establishing a rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2014).

2.  Since April 16, 2013, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's claim for a higher rating for PTSD arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's post-service VA and private treatment records and the Veteran's SSA records have been associated with the claims file.  Additionally, the Veteran has not identified any evidence that has not been requested or obtained.      

The Veteran was afforded a VA examination in September 2010.  The Board finds that the VA examination is adequate because the examiner conducted a clinical evaluation, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in April 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issues on appeal and noted that the Veteran needed to provide evidence showing that he exhibits the criteria necessary for a higher rating.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).

Background

VA treatment records dated August 2009 to September 2010 show that the Veteran reported that he had thoughts of jumping off of a building but he did not currently have those feelings and had no intent to hurt himself.  The Veteran also reported that he and his wife were raising some of their grandchildren due to problems the daughter was experiencing.  The Veteran reported that he gets irritable with his grandson but is able to leave the situation.  The Veteran also reported that his wife wakes him up when he is breathing hard while asleep which in the past was a precursor of screaming.  He reported that he does not remember his dreams.  The Veteran also reported that he is still hypervigilant.  The Veteran also reported that he continued to work part-time at a custodian job.  The Veteran was noted as having ongoing irritability and intrusive thoughts of Vietnam in the context of raising a special needs child.  On mental status examinations the Veteran was noted as having clear thought processes, full range of affect, and no suicidal ideations.  The Veteran was also noted as having fleeting thoughts of what it would feel like if he hurt himself but he had no plan or intent to hurt himself.  

The Veteran was afforded a VA examination in September 2010.  The Veteran reported that he experiences nightmares about Vietnam and is chronically anxious.  The Veteran reported that he is hypervigilant and easily startles.  He reported that he has poor concentration and chronic low mood.  The Veteran reported that he has been married twice and he has two daughters from his first marriage.  He reported that he has two step-grandchildren currently living with him.  The Veteran reported that he and his wife enjoy square dancing and he goes fishing.  He reported that he used to go hunting but there were no longer rifles in the house because at one point he was suicidal and there was great concern about whether in fact he would use the rifles on himself.  The Veteran reported that he likes to work by himself and has had chronic difficulties with people telling him what to do since Vietnam.  He reported that he has had a variety of jobs in maintenance and has just been informed he will be laid off from his current job as a part-time employee.  He reported that he considers himself semi-retired and is not optimistic that he will get another job.  
On mental status examination, the Veteran was noted as reasonably groomed and to be of his stated age.  He was cooperative with the evaluation.  The Veteran's receptive and expressive language functions appeared intact.  He did not have evidence of impairment of thought or communication.  The Veteran was alert and oriented.  He reported some difficulties with short term memory and there appeared to be some difficulties with long term memory.  The Veteran's reality testing appeared intact as did his judgment and insight.  The Veteran did not display gross psychotic processes such as delusions or hallucinations.  The Veteran described his current mood as "good" and he denied symptoms of obsessive compulsive disorder.  He reported that sometimes he hears noises in the house that sound like items being moved around but denied ever seeing anything.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 57.  

The examiner noted that although the Veteran is able to have a positive relationship with family friends and his wife, he has in the past had difficulties when using alcohol as a means to forget his experiences in Vietnam.  The examiner noted that the Veteran had reportedly changed jobs on a variety of occasions because of difficulties in getting along with people and because he does not like being told what to do.  The examiner also noted that his mental health signs and symptoms require continuous medication.  

VA treatment records dated September 2010 to August 2012 show that on mental status examination the Veteran was noted as calm and cooperative, with a full range of affect, no suicidal ideation or homicidal ideation, and a clear thought process.  The Veteran was also noted as anxious and neatly dressed and groomed. He was noted as without psychosis.  He was easily distracted and his judgment and insight were fair.  The Veteran was noted as alert and oriented.  His thoughts were organized and linear.  His mood was noted as anxious, dysphoric and depressed.  The Veteran had thoughts of wishing he were no longer alive but was noted as having no plan or intent or thoughts of self-harm.  The Veteran was assigned GAF scores of 54, 55, and 68.  An August 8, 2012 record noted that the Veteran shared that he continued to feel more positive about his marriage and also his wife's grandchildren and continued to "try to do more with them and be more understanding."  The Veteran shared that he was experiencing fewer PTSD symptoms and stated that the "PE" was very helpful to him although he would have a "nightmare every now and then."  The Veteran and the examiner talked mostly about his relationship with his sister and the difficulty he had in setting boundaries with her.  The Veteran and the examiner talked about the difficulty in changing relationship dynamics that had been in play for a very long time although not impossible.  The examiner noted that the Veteran was making good progress.  An August 30, 2012 record noted that the Veteran reported significant changes to his homelife and relationship with his wife and grandchildren.  The Veteran reported that he had worked to do more "as a family" and he was enjoying this.  The Veteran reported that he was thinking "much less" about Vietnam and he was pleased by this.  The Veteran also reported that he was able to sit down and talk with his sister and brother in law and was feeling much better about their relationship as well and
would be visiting them in Florida this winter.  The examiner noted that the Veteran was most worried today about his health as he had a neurology appointment scheduled for testing.  The examiner noted that the Veteran was making significant progress although he was still in need of support.

At the March 2013 hearing the Veteran testified that he has a hard time dealing with people.  He reported that sometimes he feels like ending his life because he sees no real future.  He reported that he tried to get some help through the VA but all they do is talk and he is in debt "up to [his] ears."  The Veteran reported that he was going from job to job because of problems dealing with change.  The Veteran reported that he has trouble with authority figures and does not like to be told what to do.  The Veteran reported that he was always able to get another job.  The Veteran reported that he gets along with his family.  He reported that he has difficulties with getting along with new people.  The Veteran reported that he does not like crowds or noise, which has gotten worse in the last few years.  The Veteran reported that he does not like shopping and does not socialize with anyone outside of his family "too much."  The Veteran reported that he feels like people whom he does not know are the enemy.  The Veteran also reported that seeing Vietnamese people brings back memories.  The Veteran reported that he is easily startled and hypervigilant.  The Veteran reported that he has trouble with paranoia and does not like having someone stand behind him in a line or in a movie theater.  The Veteran reported that he can hear the mortar attacks from Vietnam and he is jumpy at loud noises.  The Veteran reported that this is a hallucination.  The Veteran reported that he had trouble with concentration and he cannot read.  The Veteran reported that it takes a long time to begin tasks.  The Veteran reported that he is grouchy with his grandchildren.  The Veteran reported that he has trouble with frustration.  The Veteran reported that he sleeps well with his medication but has trouble going back to sleep if he wakes up in the middle of the night.  

An April 2013 private examination report shows that the Veteran reported that his PTSD bothers him, he runs from job to job, he does not get along with people, he is irritable, he has angry feelings, he wakes up screaming from nightmares, and he has crying spells.  The examiner noted that the Veteran has trouble with his memory.  The examiner noted that the Veteran had a problem with alcohol but has been sober since 1989.  The Veteran reported that he has probably had over 25 jobs in the past.  He reported that he has difficulty dealing with authority and would be irritable and angry.  He also reported that he often worked in building maintenance.  He reported that he was married twice and has been out of the work force for the prior three years.  He reported that he currently lives with his wife and two step grandchildren.

On mental status examination the Veteran was disheveled.  He had difficulty with his orientation and he did not know what month it was and did not know what day of the month it was either.  The Veteran denied suicidal ideation but had thoughts of suicide in the past.  He did not have homicidal ideation.  His mood appeared depressed.  The Veteran did not appear to be psychotic.  He did not have delusions but he admitted to having frequent flashbacks regarding his Vietnam experiences and he also suffers from nightmares about the same experiences.  The Veteran looked overtired and his hands shook and sweated.  His affect at times was blunted and at other times he was tearful during the interview.  His voice quivered with what appeared to be anxiety and his speech was rambling.  He had a great deal of difficulty with his thought process and his recent and immediate memories were severely impaired.  His judgment also appeared to be impaired.  He had difficulty interpreting proverbs and admitted to feeling angry much of the time and he tended to be withdrawn from others.  He stated that he avoided any sort of things that reminded him of Vietnam.  The examiner diagnosed PTSD and assigned a GAF score of 40.  

In terms of activities of daily living, the examiner noted that the Veteran often awakens with nightmares and cannot go back to sleep.  He often feels tired much of the day.  He tries to help around the house but feels he does not accomplish very much in a timely manner.  He also reported that he often neglects to shave or bathe.  He has a difficult time maintaining focus on anything during the day and evidently spends a lot of time by himself listening to music.  In terms of social functioning he tends to be withdrawn and avoidant of others and he is especially fearful of crowds that may contain Asians.  The examiner noted that the Veteran has severely impaired activities of daily living and social functioning.  

The private examiner concluded that the Veteran appeared to have total occupational and social impairment due to such symptoms as gross impairment of thought processes, plus persistent hallucinations, together with intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene together with disorientation to time and memory loss.  The examiner asserted that the Veteran should be rated under the 100 percent criteria.  

Analysis

Prior to April 16, 2013

Having considered all the evidence of record and the applicable law, the Board finds that prior to April 16, 2013; an initial rating in excess of 50 percent is not warranted.  

Prior to April 16, 2013, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, chronic sleep impairment, impairment of short term and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, irritability, hypervigilance, exaggerated startle response, poor concentration, nightmares, flashbacks, avoidance, isolative behavior, paranoia and GAF scores of 54, 55, 57 and 68.  

The Board finds that the Veteran's symptoms during this period are not of the type and severity contemplated by the 70 percent disability rating.  The Veteran's reported difficulty in establishing and maintaining effective work relationships is contemplated in the current rating.  Also, while the Veteran reported thoughts of ending his life, he was repeatedly noted as not having suicidal or homicidal ideations.  He did not have intermittently illogical, obscure, or irrelevant speech; instead his language was noted as intact.  Although the Veteran's mood was noted as depressed, anxious, and dysphoric, the VA therapy sessions do not show that he was in a near-continuous state of panic or depression affecting his ability to function independently, appropriately, and effectively.  While the Veteran was noted as having irritability, the Veteran was not noted as having impaired impulse control.  His episodes of anger are not of such severity that he erupts in fits of violence.  The Veteran was also not noted as having spatial disorientation, but was instead noted as oriented.  The Veteran was not noted as having neglect of personal appearance and hygiene, instead he was noted as properly groomed.  Additionally, while the Veteran noted problems with authority figures, trusting new people, and being "grouchy" toward his grandchildren, his reports of the state of his marriage, his reports of fishing and line dancing with his wife, his reports of periods of getting along well with his family, and his reports of his ability to obtain a new job despite past difficulties, show that the Veteran's difficulty in establishing and maintaining effective work and social relationships did not rise to an inability during this period.  
The Board notes that the Veteran reported what he believed to be hallucinations.  However, the Veteran's symptoms have not been manifested by persistent delusions or hallucinations.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Otherwise, "a veteran whose symptoms correspond exactly to a 30 percent disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language."  Id. at 116.  Here, the Veteran's symptoms do not reflect the severity, frequency, and duration of the symptoms associated with a higher rating.  Rather, VA treatment records in particular show that the Veteran's symptoms are consistent with a 50 percent rating.  The Veteran is shown to have "ups" and "downs" in reaction to handling current stressors such as the stress of assuming responsibility for the care of his grandchildren, physical health problems, and financial issues.  These highs and lows are consistent with functional impairment that causes reduced reliability and productivity.

The Board also notes that the Veteran was assigned GAF scores of 54, 55, 57 and 68 during this period.  GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  While the GAF scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflect a level of impairment that most closely approximates a 50 percent disability rating prior to April 16, 2013.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 50 percent for PTSD prior to April 16, 2013.  Therefore, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Since April 16, 2013

Having considered all the evidence of record and the applicable law, the Board will resolve reasonable doubt in favor of the Veteran and find that his symptoms more nearly approximate a 70 percent rating, but no higher.

In regards to a 100 percent rating, the Board acknowledges that the April 2013 private examiner concluded that the Veteran appeared to have total occupational and social impairment due to such symptoms as gross impairment of thought processes, plus persistent hallucinations, together with intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene together with disorientation to time and memory loss.  The Board also acknowledges that the private examiner concluded that the Veteran was entitled to a 100 percent disability rating for his PTSD.  

The Board, however, is not persuaded that the Veteran's symptoms reflect the 
severity, frequency, and duration of the symptoms associated with a 100 percent rating.  Unfortunately, the Board cannot find credible that the Veteran displayed such disorientation at the April 2013 examination as to be incapable of knowing "what month it is" and "what day of the month it is" just one month removed from appearing before the undersigned at a hearing in March 2013 during which time the Veteran did not display or suggest such extreme symptomatology.  The Board, as fact finder, is permitted to make such observations.  See Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Moreover, VA treatment records, the March 2012 Report of General Information, and the Veteran's January 2012 statement to his senator, do not show or suggest this level of impairment but rather reflect the Veteran's cognizance of the time and place. There is no credible evidence that the Veteran has disorientation to time or place or such severe memory loss that he does not know the names of close relatives or his own name. 

The April 2013 examiner also noted that the Veteran had a "great deal of difficulty with his thought process and [was] unable to do serial 7s" and then concluded that the Veteran had "gross impairment of thought processes."  The examiner provides no basis for concluding that the Veteran has gross impairment of thought processes reflective of a 100 percent rating as distinguished from impaired thinking reflective of 70 percent and 50 percent ratings.  Again, the symptomatology described is in stark contrast with the Veteran's presentation in the VA treatment records during numerous therapy sessions and at the Board hearing during which times the Veteran displayed lucidity, clear thinking, and insight into his mental health problems and a strong desire to improve his problems.  The April 2013 examiner also concluded that the Veteran has "persistent hallucinations" in support of finding that the Veteran had total social and occupational impairment.  The Board assumes that the examiner is referring to the Veteran's reports of experiencing flashbacks to his Vietnam experiences as the examiner specifically reported that the Veteran denied experiencing any delusions.  The Veteran has long reported experiencing intrusive memories of his stressful Vietnam experiences but the Board observes that VA treatment records do not show that these episodes were of such severity, duration, and frequency as to result in total impairment.  There are no new underlying findings reported in the April 2013 examination report that persuades the Board to change this observation.  

The April 2013 examiner also concluded that the Veteran had intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The Veteran was noted to have appeared at the examination "disheveled" and he reported that he often neglected to shave or bathe.  The examiner provides no basis for concluding that the Veteran's neglect of personal hygiene is reflective of a 100 percent rating as distinguished from neglect of personal hygiene reflective of 70 percent rating.  Again, the symptomatology described is in contrast with the Veteran's presentation in the VA treatment records and at the VA examination.  The Board is not persuaded that the severity, frequency, and duration of the newly complained symptom is consistent with a 100 percent rating.  

Additionally, during this period the Veteran's PTSD was not manifested by such symptoms as grossly inappropriate behavior or persistent danger of hurting hisself or others.  Instead, the Veteran was noted as not having suicidal or homicidal ideations.  To the extent the GAF score of 40 is purported to be reflective of a 100 percent rating, the Board is not persuaded by the underlying findings as discussed above.  Again, the Board notes that the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013.  Thus, while the Board finds that the evidence of record does not persuasively and credibly show that the Veteran's symptoms are consistent with the severity, frequency, and duration of symptoms associated with a 100 percent rating, there is an approximate balance of positive and negative evidence contained in the April 2013 examination report that does not satisfactorily prove or disprove that his symptoms are of the severity, frequency, and duration of symptoms associated with a 70 percent rating.  Accordingly, the Board resolves reasonable doubt in favor of the Veteran, and finds that a 70 percent rating is warranted effective April 16, 2013.

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The evidence of record does not show, and the Veteran does not contend, that he is unemployable solely due to his PTSD. As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

An initial rating in excess of 50 percent for PTSD, prior to April 16, 2013, is denied.

An initial rating of 70 percent for PTSD beginning April 16, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Right Hand

The Veteran contends that he has a right hand disability that is related to his military service.  Specifically, being hit on the hand with a shovel while filling sandbags.  See Board hearing transcript pg. 22.  (At the hearing the Veteran clarified that he was only claiming service connection for his right hand.) 

The Veteran's service treatment records are absent of any complaints, treatment or diagnosis of a right hand condition.  

Post-service private treatment records dated March 1972 show that the Veteran was involved in a motor vehicle accident in September 1971.  The physician noted that the Veteran continued to complain of a tremor of the upper right extremities.  The Veteran's right hand tremor was noted to be primarily functional.  

A December 2003 VA treatment record shows that the Veteran reported that he had a right hand fracture that required an open reduction and internal fixation.  The Veteran was diagnosed with arthralgia.  The Board notes that the treatment record does not indicate where the Veteran has arthralgia.  

At the March 2013 Board hearing the Veteran reported that he did not seek medical treatment for his hand in service because he was close to discharge.  The Veteran testified that his hand eventually required surgery for cartilage build-up.  The Veteran also reported that since service he has had such symptoms as a hard time writing, dropping items, and numbness.  

The Board finds that as the Veteran has a current diagnosis, a claimed in-service incident, and claimed continued symptoms since service, a remand is necessary to determine the nature and etiology of his right hand condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Low Back

The Veteran contends that he has a low back disability that is related to his military service.  Specifically, due to filling and lifting sandbags.  See Board hearing transcript pg. 19.  At the March 2013 Board hearing the Veteran also testified that he has had ongoing pain since service and that he immediately sought treatment for his back after service from a private provider that has since passed away.  Id. 

The Veteran's April 1967 report of medical history shows that the Veteran reported a history of swollen or painful joints.  The examiner noted that the Veteran was referring to his low back and that he sprained his back in April 1966.  The examiner also noted that x-rays were negative.  

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).

Here, the Veteran's enlistment examination is absent of any notations of defects or diagnoses.  Therefore, the presumption of soundness is for consideration.  See 38 U.S.C.A. § 1111.  The Board notes VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.

Therefore, as the presumption of soundness is for consideration and the Veteran reportedly sought treatment for his back shortly after service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his back disability.  See McLendon, 20 Vet. App. 79, 83.

Coronary Artery Disease

At the March 2013 Board hearing the Veteran reported that he is unable to go up stairs or go up the driveway because of shortness of breath.  The Veteran also reported that this has changed within the last four years.  The Board notes that the Veteran was last afforded a VA examination in October 2010.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his coronary artery disease.  See Snuffer v. Gober10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any new pertinent medical evidence, from VA or otherwise.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, outstanding VA treatment records dated August 2012 to the present should be obtained.  

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right hand disability and low back disability.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.  

Right Hand

The examiner should diagnose all current right hand disabilities.  

The examiner should then address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed right hand disabilities are related to the military service, to include his reported in-service injury to his right hand?  

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

Low Back 

(i) The examiner should determine whether it is clear and unmistakable that the Veteran's low back disability existed prior to service.

(ii) If the Veteran's low back disability clearly and unmistakably preexisted service, the examiner should determine whether it is clear and unmistakable that his low back disability WAS NOT aggravated beyond the natural progress of the disorder by his active military service.  In other words, the examiner should determine whether it is clear and unmistakable that there was no increase in the severity of his low back disability during service; or, that it is clear and unmistakable that any increase in the severity of his low back disability was due to the natural progress of that pre-existing condition.  If any increase was not due to the natural progression of the disease, the examiner is asked to determine the pre-service level of severity of the low back disability and the level of severity after the Veteran left service, if feasible.

(iii)  If a low back disability DID NOT clearly and unmistakably pre-exist service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current low back disability is related to his military service, to include lifting and filling sandbags.  

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3. Then, schedule the Veteran for an appropriate VA examination to determine the current severity of his coronary artery disease.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted, to include an echocardiogram, myocardial perfusion test, and stress test, to the extent possible.

All pertinent symptomatology and findings should be reported in detail.  The examiner must report in detail the Veteran's complaints of dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Based on the current diagnostic testing, the examiner must report on workload metabolic equivalents limitations and ventricular dysfunction, to include ejection fraction percentages.

The examiner is requested to provide a thorough rationale for any opinion provided.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


